IN THE
                         TENTH COURT OF APPEALS

                                 No. 10-18-00055-CR

JAY WARREN ARNOLD,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 54th District Court
                            McLennan County, Texas
                            Trial Court No. 2013-8-C2


                          MEMORANDUM OPINION

      Jay Warren Arnold attempts to appeal from an order denying and dismissing his

motion to recuse and motion to disqualify a trial court judge.

       The denial of a motion to recuse can be reviewed only on appeal from a final

judgment. See TEX. R. CIV. P. 18a(j)(1)(A). There is no final judgment in the above case.

Further, the denial of a motion to disqualify is reviewable by mandamus or by appeal in

accordance with other law.     Id. (j)(2).   Arnold has not filed a petition for writ of
mandamus, and we have found no law that authorizes an interlocutory appeal in a

criminal case from the denial of a motion to disqualify.

        Accordingly, we have no jurisdiction of this appeal, and it is dismissed. See Abbott

v. State, 271 S.W.3d 694, 697 (Tex. Crim. App. 2008) (no jurisdiction where appeal is not

authorized by law).1

        Notwithstanding that we are dismissing this appeal, Arnold may file a motion for

rehearing with this Court within 15 days after this opinion and judgment are rendered if

he believes this opinion and judgment are erroneously based on inaccurate information

or documents. See TEX. R. APP. P. 49.1. Moreover, if Arnold desires to have the opinion

and judgment of this Court reviewed by filing a petition for discretionary review, that

petition must be filed with the Court of Criminal Appeals within 30 days after either the

day this Court’s judgment is rendered or the day the last timely motion for rehearing is

overruled by this Court. See TEX. R. APP. P. 68.2(a).




                                                  TOM GRAY
                                                  Chief Justice




1
  Moreover, the trial court’s order reflects that the motion to recuse or disqualify the trial court judge was
filed in anticipation of filing an article 11.07 petition for writ of habeas corpus. The trial court properly
determined that until the petition was actually filed, “there is no justiciable matter presented to which
recusal or disqualification of the presiding judge of the court might apply.” We have no jurisdiction when
there is no case in controversy, see The State Bar v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994), nor do we have
jurisdiction to issue advisory rulings. Tex. Ass'n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 444 (Tex.
1993).

Arnold v. State                                                                                        Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 21, 2018
Do not publish
[CR25]




Arnold v. State                                 Page 3